Citation Nr: 0804886	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-37 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for scoliosis of the 
thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from February 1997 to December 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO).  The Board notes that the veteran's 
claims file was subsequently transferred to the Nashville, 
Tennessee RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Here, the veteran contends that he has scoliosis of the 
thoracic spine which began in service.  In the alternative, 
the veteran also contends that if the scoliosis preexisted 
entrance into service, that his scoliosis was aggravated as a 
result of his military service.  The Board notes that the 
veteran's representative also raises an issue of secondary 
service connection in the January 2008 informal hearing 
presentation.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2007). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

According to 38 U.S.C.A. § 1153 (West 2002), a "preexisting 
injury or disease will be considered to have been aggravated 
by active . . . service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease."

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).

According to VAOPGCPREC 82-90, "disease" has been broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  On the other hand, "defect" has been 
defined as structural or inherent abnormalities or conditions 
which are more or less stationary in nature.  Generally, a 
"disease" is considered to be a condition capable of 
improving or deteriorating, while a "defect" is not 
considered to be a condition capable of improving or 
deteriorating.  Id.  

Service medical records (SMRs) associated with the claims 
file show that the veteran was afforded a clinical evaluation 
and physical examination in January 1997 prior to entering 
service.  The clinical evaluation was essentially normal, and 
no musculoskeletal abnormalities were noted.  The veteran 
described his health at that time as "good," and provided a 
medical history in which he specifically denied ever having 
recurrent back pain, arthritis, rheumatism, or bursitis, or 
bone, joint, or other deformity.

The veteran underwent a limited bone scan in June 2002 after 
reporting bilateral knee pain and worsening hip pain.  The 
examiner observed that the veteran had mild lower thoracic 
and upper lumbar levo-scoliosis.  In an August 2002 report of 
medical assessment, the veteran described his overall health 
as "worse."  He indicated that his back, among other 
conditions, limited his ability to work in his primary 
military specialty or required geographic or assignment 
limitations.

The veteran participated in the Benefits Delivery at 
Discharge Program (BDD) in August 2002 prior to discharge 
from service.  The veteran was afforded a VA separation 
examination as part of this program.  The clinical evaluation 
was essentially normal, and no musculoskeletal abnormalities 
were noted.  The veteran described his health as "good," 
but provided a medical history in which he admitted to having 
recurrent back pain or any back problem as well as swollen or 
painful joints.    

The veteran was also afforded a VA Compensation and Pension 
(C&P) Examination in October 2002.  The veteran reported low 
back pain at that time and indicated that the onset of this 
pain was in 1998 or 1999.  X-rays administered around the 
time of the examination were interpreted to show mild 
scoliosis of the upper half of the thoracic spine with a 
convexity to the left.  Otherwise, the impression was a 
normal thoracic spine.  

In January 2005, VA administered a C&P examination.  The 
examiner noted the presence of a slight degree of 
thoracolumbar scoliosis based on x-ray findings, but stated:

I am convinced that it [the scoliosis] 
is congenital.  There is no other 
neurological or neuromuscular 
explanation for this.  These things are 
not that common and are often 
overlooked on clinical examination . . 
. 

The scoliosis was first noticed on 
radiological examination.  It may have 
been missed during normal physical 
exams, which is not uncommon.  However, 
such conditions are often present from 
early childhood from the time of 
growing years and persist for life.  
They are often not disabling unless, of 
course, the condition is relatively 
severe, which is not the case in this 
case.  This is not caused by ankylosing 
spondylitis.  The veteran does not have 
a known disease of the nervous system 
or muscle disease which would cause 
scoliosis.  Thus, there is no other 
explanation for the scoliosis other 
than being congenital.   

The veteran was afforded two other VA C&P spine examinations 
in April 2006 and January 2007.  The examiners specifically 
note in the examination reports that no evidence of 
scoliosis was found.          

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  However, where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 
C.F.R. § 4.2 (2007).

The Board finds that the VA examinations are inadequate for 
evaluation purposes in this instance.  Thus, a VA examination 
is necessary to determine the etiology of the claimed 
scoliosis and to obtain an opinion as to whether the 
condition preexisted service or is related to service.  In 
addition, pursuant to VAOPGCPREC 82-90, the examiner must 
address the following: (1) whether the veteran's scoliosis of 
the thoracic spine is a congenital defect or disease; and (2) 
whether there was a superimposed disease or injury in 
service.  The examiner should also note whether the veteran's 
scoliosis of the thoracic spine was aggravated by a service-
connected disability.

Additionally, the Board observes the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a veteran obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Therefore, the RO 
should request all VA medical records pertaining to the 
veteran that are dated from May 30, 2007 to the present.

The Board also notes that the veteran has not been provided 
with a duty-to-inform notice that fully complies with the 
Veterans Claims Assistance Act (VCAA).  Thus, the RO should 
provide the veteran with complete VCAA notification and 
inform him of the type of information and evidence needed to 
substantiate a service connection claim for scoliosis of the 
thoracic spine.  The veteran should also be informed of the 
type of information and evidence needed to substantiate his 
claim based on in-service aggravation and aggravation by a 
service-connected disability.  This letter must also inform 
the veteran that he should submit any evidence in his 
possession pertaining to the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act.  The 
notice letter must provide information 
about the type of evidence necessary to 
establish service connection for scoliosis 
of the thoracic spine, including service 
connection based on in-service aggravation 
and aggravation by a service-connected 
disability.  The letter must also inform 
the veteran that he should submit any 
evidence in his possession pertaining to 
the claim.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from May 30, 2007 to the present.  
All efforts to obtain these records should 
be fully documented, and the VA medical 
facilities should provide a response if 
all of the records have already been 
provided.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the veteran 
during the course of the remand, provided 
that the veteran completes the required 
authorization forms.

3.  After the above development is 
complete, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the veteran 
currently has scoliosis of the thoracic 
spine.  If not, the examiner is asked to 
comment on the June 2002 and October 2002 
treatment records.  

If the examiner finds that the veteran 
currently has scoliosis of the thoracic 
spine, the examiner is asked to express an 
opinion as to when the veteran's scoliosis 
of the thoracic spine was first manifested 
(i.e., prior to service, in service, or 
after service).  The examiner is also 
asked to express an opinion as to whether 
the veteran's scoliosis of the thoracic 
spine is a congenital/developmental defect 
or a disease process.  If the examiner 
determines that the scoliosis is a 
congenital defect, the examiner is asked 
to indicate whether there was a 
superimposed disease or injury in service.  

If the examiner determines that the 
veteran's scoliosis of the thoracic spine 
is a disease which clearly and 
unmistakably (i.e., undebatably) 
preexisted service, the examiner is asked 
to indicate whether there is a permanent 
increase in the severity of the underlying 
pathology associated with the scoliosis 
which occurred during service.  If the 
examiner answers this question 
affirmatively, the examiner is then asked 
to express an opinion as to whether the 
increase in severity is clearly and 
unmistakably (i.e., undebatably) due to 
the natural progress of the disease.  If 
the examiner determines that the veteran's 
scoliosis of the thoracic spine did not 
increase in severity during service, the 
examiner should indicate as such.  The 
examiner must provide a complete rationale 
any stated opinion.  

Additionally, the examiner is asked to 
provide an opinion as to whether the 
scoliosis is proximately due to or the 
result of, or aggravated by a service-
connected disability.  The examiner must 
provide a complete rationale for any 
stated opinion.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



